Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 and 07/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “an end piece for insertion into the body” in line 2 should be amended to read –an end piece configured to be inserted into the body--.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the phrase “the device is for injection of substances” in line 1 should be amended to read –the device is configured to inject substances--.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “a navigation system” in line 2 should be amended to read –the navigation system--.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “a navigation array” in line 4 should be amended to read –the navigation array--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the phrase “programme” in line 1 should be amended to read –program--.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: the phrase “when execute with configure” in lines 1-2 should be amended to read –when executed, cause to configure--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the proximal piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the tip end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 12 recite the limitation “further comprising a navigation array” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the claimed “navigation array” in claims 7 and 12, is the same and/or different than the claimed “navigation array” in claim 1. The scope of the claim remains indeterminate because of the claimed “navigation array” in claims 7 and 12.
For the purpose of examination the claimed limitation above will be interpreted as the same “navigation array” in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 6, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)/(1) as being anticipated by Mark et al (US 2009/0192408). 

As to claim 1, Mark discloses a device (300, par.23, fig.1-9) for interventions within a patient's body, the device comprising: 
an end piece (tube 318 and tissue cutting device TD, par.24 and par.30, fig.1-3) for insertion into the patient's body at a distal end thereof (distal end 322, par.5, par.23-24, as best seen in fig.1-9), the end piece including a rigid lumen for holding an instrument (push rod 334, par.28, fig.1-9) and guiding movement of the instrument to the distal end of the end piece (push rod 334 is slidable in lumen 327 of tube 318 and guided by the curved distal end 322 of tube 318, par.24 and par.28, fig.2);
a body section (hub 312 and guide tube 326, par.26, fig.1) supporting the lumen and being rigidly connected thereto (as best seen in fig.1), the body section including a navigation array for guidance of the device using a surgical navigation system and/or an anchor point for a standard navigation array (indicator 340 include a marking 364, par.26, fig.1).

As to claim 2, Mark discloses the device, wherein the distal end of the end piece comprises a tip adapted to pierce the patient's body, the tip having a tapered profile narrowing toward a point (narrow tapered sharp tip of TD, par. 30, as best seen in fig. 1- 3).

As to claim 3, Mark discloses the device, wherein the tip is adapted to bend the instrument away from a longitudinal axis of the end piece as the instrument is pushed through the lumen and out of the tip (the tip having a curved end that directs rod 334 away from longitudinal axis AA, as best seen in fig.3).

As to claim 5, Mark discloses the device, wherein the device is adapted to be used for cranial use (the device is more than capable of being used for cranial use or any type of body cavity, as it can be used with a number of different tissue cutting devices of different sizes, particularly with regard to an inner diameter of an inner cannula and the length of the cutting element of a particular tissue cutting device, par.23) and wherein the rigidity of the lumen is sufficient (the recitation that an element is “sufficient” to perform a given function is not a positive limitation but only requires the ability to so perform. It doesn't constitute a limitation in ant patentable sense) to permit placement of a tip of a tip of the end piece with millimetre accuracy at the patient's sohenopalatine ganglion or otic ganglion when targeted via a lateral approach (par.30-32, fig.1-3) without deformation as the lumen penetrates body tissues and whilst being subject to any bending moments that might arise as it is manoeuvred along the lateral approach toward the sohenopalatine ganglion or otic (par.31-32, fig.1-3).

As to claim 6, Mark discloses the device, wherein the lumen has a rigidity sufficient (the recitation that an element is “sufficient” to perform a given function is not a positive limitation but only requires the ability to so perform. It doesn't constitute a limitation in ant patentable sense) to limit deflection of the needle as the instrument advances toward the patient’s SPG along the lateral approach of from 0mm to 2mm per 10 cm of length of the lumen (the lumen of tube 318 is more than capable of being advanced towards SPG, as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).

As to claim 17, Mark discloses the device, wherein the instrument is a pointer, a neurostimulator, a needle for core biopsy needle, a needle for fine biopsy needle, an electrode for electric o radiofrequency ablation therapy electrode or a cannula for chemical ablative therapy (rod 334 is used with biopsy devices, par.23-32, fig.1-3).

As to claim 19, Mark discloses a method comprising:
 inserting the device of claim 1 into the body (par.30-32) and using a navigation system to guide at least one of the instrument (par.2-5) and the end piece toward a target site within the patient’s body, the navigation system being associated with a navigation array of the device or with a navigation array attached to the anchor point of the device (340 with markings 364).

As to claim 20, Mark discloses a computer program product containing instructions that when executed with confiugre an image guided surgery navigation system to guide the end piece of the device of claim 1 toward a target site within the patient's body (inherently the computer processor in the imaging system, par.2-5, end of par.31 and end of par.48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (US 2009/0192408), in view of Friedman et al (US 2009/0318875). 

Mark discloses the invention substantially as claimed above, but failed to explicitly teach the end piece comprises a scale or other marking adapted to show the depth of insertion of the end piece into the body. 
However Friedman discloses an analogous medical device that is inserted into a target tissue, where needle 220 comprises depth markings 235 (Par.66, Fig.11). 
As these types of needle depth markings are well known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to include depth markings on tube 318 and/or rod 334 taught by Mark's invention, as depth markings 235 taught by Friedman’s invention, without changing its respective function, in order to assist the practitioner in determining the proper deployment position in which the needle can be arranged in the target tissue, as taught by Friedman's invention (Par.66).

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (US 2009/0192408), in view of Lechner et al (US 2005/0154296).

As to claims 7, 8 and 12, Mark discloses the navigation array is held in a track on the body section (marking 364 is held by track 340 on hub 312, par.26, fig.1) that permits slidable movement relative to the body section, and wherein the navigation array is rigidly connected to the instrument (340 and 364 are rigidly connected to hub 312 and rod 334, and still allows sliding movement of rod 334 inside tube 318, par.26-29, fig.1-3).
But Mark failed to teach the navigation array further comprises a plurality of optical markers located in plane with one another and at known locations relative to the end piece or an electromagnetic location sensor at a known location relative to the end piece, wherein the plurality of optical markers located in plane with one another and at known locations relative to the end piece or an electromagnetic location sensor at a known location relative to the end piece, wherein the navigation array is held in a track on the body section that permits slidable movement relative to the body section, and wherein the navigation array is rigidly connected to the instrument via a coupling between the proximal holder piece and the navigation array.

However Lechner discloses an analogous biopsy/surgical device, where the navigation array further comprises a plurality of optical markers located in plane with one another
and at known locations relative to the end piece or an electromagnetic location sensor at a known location relative to the end piece, wherein the plurality of optical markers located in plane with one another and at known locations relative to the end piece or an electromagnetic location sensor at a known location relative to the end piece, wherein the navigation array is held in a track on the body section that permits slidable movement relative to the body section, and wherein the navigation array is rigidly connected to the instrument via a coupling between the proximal holder piece and the navigation array (markers 20a, par.21-32, as best seen in fig.1-5).

As this type optical markers array are well-known in the art, so it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to include a plurality of optical marking/markers to the device taught by Mark’s invention instead of only one marking/marker, as markers 20a taught by Lechner’s device, as it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As to claim 9, Mark discloses the device, further comprising a proximal piece for holding a proximal end of the instrument (trigger 344 with retainer 352, par.29, fig.1), the proximal piece being positioned at a proximal end of the end piece and being connected to the end piece either directly or via the body section (344 and 32 are proximal to tube 318, as best seen in fig.1).

As to claim 10, Mark discloses the device, wherein the proximal piece comprises one or more clamps for attachment to the instrument, the one or more clamps being fixing the instrument in place relative to the end piece and the distal end thereof (retaining arm 352 and retaining rim 356 operate to lock to the push rod 334 within the lumen 327 of the delivery tube 318, par.29).

As to claim 11, Mark discloses the device, wherein the proximal piece comprises moveable parts for connection to the instrument and for movement with the instrument as it moves relative to the end piece (marker M is connected to the rod and being moveable, par.28).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Mark et al (US 2009/0192408), in further view of Levin et al (US 6,491,940).

Mark discloses the invention substantially as claimed above, but failed to teach the instrument is needle including an injection needle for injecting substances, with a tip having a slightly rounded end and openings on each side of the tip rather than at the tip end to inject pharmacological substance into the body and a vessel such as an ampoule or syringe, the vessel being attached to the needle at the body section or at the proximal piece; a first, locking, mechanism to lock the proximal piece an injection mechanism to aspirate and then inject a substance from the vessel.

However Levin discloses an analogous medical device that is inserted into a target tissue for cutting and/or administering drugs (Abstract), where the instrument is needle including a needle tip having a slightly rounded end and openings on each side of the tip rather than at the tip end to inject pharmacological substance into the body (body 100 in Fig.4D with ports 102 to administer drugs and compositions, Col.47, line 45 to Col.48, line 25); and a vessel such being attached to the needle at the body section or at the proximal piece; a first, locking, mechanism to lock the proximal piece an injection mechanism to aspirate and then inject a substance from the vessel (inherently the locking mechanism that couples 110 to the fluid reservoir or syringe, Col.48, lines 25-67).

As these types of needles with lateral ports to administer drugs are well known in the art, so it would have been obvious to one having an ordinary skill in the art at the time the invention was made to substitute rod 334 taught by Mark’s invention with body 110 connected to drug/fluid reservoir taught by Levin's invention, without changing its respective function, in order to administer drugs, such as andesitic or needed medicine into the body, as taught by Levin's invention, Col.48, line 25 to Col.49, line 13.

Still regarding claims 13-16, Mark/Levin combination discloses the invention substantially as claimed above, but failed to explicitly teach a second injection mechanism coupled to the end piece, nevertheless it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (US 2009/0192408), in view of Mark et al (US 6,120,518) (Mark B hereinafter).

Mark discloses the invention substantially as claimed above, but failed to explicitly teach an endoscope attached to the body section.
However Mark B teaches an analogous medical device for surgical procedure including a cannula for surgical procedures (abstract, fig.7), wherein the proximal end of the cannula is attached to an endoscope (Col.5-6, fig.7).

As these types of endoscopes are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to attach an endoscope to hub 312 and/or at the proximal end of tube 318 taught by Mark’s invention, as endoscope 60 taught Mark B invention, in order to provide visual guidance to assist the physician while inserting the medical device through the body cavities/tissues, as taught by Mark B (col.5-col.6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S Patent Application No. 10,716,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S Patent application and the instance application are claiming a common subject matter including: a device for interventions within a patient's body, the device comprising: an end piece adapted to be inserted into the patient's body at a distal end of the end piece, the end piece including a rigid lumen for holding an instrument and guiding slidable movement of the instrument to the distal end of the end piece; a body section supporting the lumen and being rigidly connected thereto, the body section including a navigation array is configured to allow for guidance of the device toward a target site within the patient's body using a surgical navigation system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791